Chief Judge Lippman (dissenting in part).
Although the majority opinion recognizes a limited common-law duty running from a health club to its patrons who suffer a heart attack while exercising at the facility, it finds that an analogous statutory duty is not imposed by General Business Law § 627-a. Because I do not believe the statute should be interpreted in a way that renders it virtually meaningless, I respectfully dissent from that portion of the decision.
The statute plainly requires that health clubs maintain an automated external defibrillator (AED) on the premises and that a person trained in its use must be present during business hours (see General Business Law § 627-a [1]). In addition, as a public access defibrillation provider, the health club and its employees who render aid using the AED will be subject to liability only in accordance with Public Health Law § 3000-a—the “Good Samaritan” Statute (see General Business Law § 627-a [3]; Public Health Law § 3000-b [1] [c]). The Good Samaritan Statute provides that “any person who voluntarily and without expectation of monetary compensation renders first aid or emergency treatment” will not be liable for damages for injuries sustained as the result of such treatment, unless the injuries were caused by gross negligence on the part of the person rendering aid (see Public Health Law § 3000-a [1]).
The legislative history demonstrates that the intent behind requiring AEDs in health clubs was based on the recognition that the likelihood of cardiac arrest increases in locations where individuals engage in physical exertion and that there is a dramatic reduction in the fatality rate from such episodes with the immediate use of AEDs and CPR (see Assembly Mem in Support, Bill Jacket, L 2004, ch 186). Indeed, the measure was meant to “ensure a higher level of safety for thousands of [individuals who belong to health clubs” (Assembly Mem in Support, Bill Jacket, L 2004, ch 186). It should go without saying that the presence of an AED will be of no benefit whatsoever to a person in cardiac arrest unless, of course, it is actually used.
In the absence of any explicit statement concerning whether or not the statute imposes a duty to use the AED, the statute should be interpreted in a way that is consistent with its spirit and benevolent aim (see Matter of New York City Asbestos Litig. [Brooklyn Nav. Shipyard Cases], 82 NY2d 342, 352 [1993]; McKinney’s Cons Laws of NY, Book 1, Statutes § 96 at 210 [“The courts will assume that a statute was not enacted without *353some purpose, and also that it was a practical and reasonable one, directed to some useful result, beneficial to some persons; and, acting on such assumption, they will attempt to ascertain such purpose”]). The majority opinion, however, does the opposite. As read by the majority, the legislature enacted an essentially purposeless statute that requires health clubs to purchase AEDs and train employees to use them, but does not require that the devices be applied in any potentially lifesaving situation. I cannot agree with an interpretation that is so plainly contrary to accomplishing the goal of the legislation. I would find that plaintiffs statutory claim states a sufficient cause of action.
In light of the majority opinion, the legislature in its discretion may wish to revisit the statute and make clear that health clubs are in fact under a duty to make use of AEDs they are required to have on their premises.
Judges Graffeo, Smith and Pigott concur with Judge Read; Chief Judge Lippman dissents in part in an opinion.
Order, insofar as appealed from, affirmed, with costs, and certified question answered in the negative.